Citation Nr: 0000997	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected hypoparathyroidism, status post total 
thyroidectomy for carcinoma.  

2.  Entitlement to an increased disability rating for 
service-connected bilateral radical neck dissection currently 
evaluated as 10 percent disabling.  


REMAND

The veteran had active duty from September 1983 to August 
1986 and from May 1987 to October 1991.

In two separate VA Form 9, dated in May and August 1994, the 
veteran requested a hearing before the Board of Veterans 
Appeals (Board) in Washington, DC.  The record also contains 
a VA Form 21-22, dated in January 1994, that appoints the 
Disabled American Veterans as her representative, as well as 
a partially completed VA Form 22a, dated in August 1994, that 
purports to appoint an attorney as her representative.  

In December 1999, the Board requested that the veteran 
clarify her hearing request and her representation.  She was 
informed that if she did not respond, the Board would assume 
that she did not desire representation and that she wished to 
be scheduled for a hearing before the Board in Washington.  
The veteran responded in December 1999 that she wanted a 
hearing before the Board at the regional office (RO).  She 
did not clarify her representation.  Accordingly, no 
representative has been listed on the front page of this 
remand, and the matter is remanded for the RO to schedule the 
requested hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



